          Case 1:19-cr-00817-LAK Document 41 Filed 09/15/20 Page 1 of 1




                              EPSTEIN SACKS PLLC
                                 100 LAFAYETTE STREET
                                   NEW YORK, NY 10013
                                          (212) 684-1230
                                                    BENNETT M. EPSTEIN (917) 653-7116
                                                          September 14,2020
                             MEMO ENDORSEMENT
Hon. Lewis A. Kaplan         Application granted. The 9/23/2020 status conference is adjourned until
United States District Judge 10/20/2020 at 2:00 PM. In the event a disposition is reached regarding either
                             defendant, the change of plea hearing is referred to the magistrate. Time
Southern District of New Yorkfrom today through and including 10/20/2020 is excluded from speedy trial
500 Pearl Street             calculations in the interests of justice in order that the parties may continue to
                             review discovery, discuss any potential dispositions, and accommodate any
New York, NY 10007           delays due to the ongoing pandemic.
                             .
Via ECF and email to Andrew_Mohan@nysd.uscourts.gov
                             ..............................................So Ordered: _____________________________
                             .............................................................................
                                                           Re: United States v. Delgado Hon. Lewis A. Kaplan,
                             Dated: 9/15/2020
                                                           19 Cr. 817 (LAK)
Dear Judge Kaplan:
      We represent the defendant Daniel Cuevas pursuant to the Criminal Justice Act. I am
writing with the consent of the Government (AUSA Jacob Warren) and counsel for the
remaining co-defendant, Mario Delgado (Daniel Parker, Esq,) , to request an adjournment of
the conference in this matter, presently scheduled for September 23, for approximately 30 days
thereafter. The reason for this request is that counsel for both defendants are discussing
disposition of the case with the Government, as well as continuing to review the discovery in the
case, which involves Title III wiretap interceptions. The ongoing restrictions relating to the
Covid-19 pandemic are also a factor that impedes progress in innumerable ways and makes
communications and appearances difficult at present.
       Both defendants consent to a waiver of Speedy Trial time until the new conference date.
Mr. Warren, Mr. Parker and I are in contact with Your Honor’s Courtroom Deputy, Mr. Mohan,
if there are any questions or concerns that need to be addressed relating to this request.
                                                     Very truly yours,

                                                      Bennett M. Epstein
                                                       Bennett M. Epstein
cc. (via email) to Jacob Warren and Daniel Parker.
